DETAILED ACTION
	Claims 1-14 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Group I (claims 1-10) and species of SEQ ID NO: 1 in the reply filed on 05/17/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 11-14 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 05/17/2021.

Applicant’s response to the restriction requirement of 05/17/2021 is incomplete since the applicant has made no response of the following requirements for species election as set forth in the Office Action of 03/17/2021:
Species of claims 4 and 5:  Applicant is required to elect one species of compound selected from compound 1a, 2a, 3a, 4a, 5a, 6a, 7a and 8a as recited in claims 4 and 5.

Since all non-withdrawn claims are generic to the indicated species, in the interest of compact prosecution an action on the merits is issued at this time.  However, applicant is required to respond to the species election requirement.

Claim Interpretation
	Independent claims 1, 6, 7 and 9 recite “a polypeptide having an amino acid sequence shown in SEQ ID NO: 1.” Reference to “an” amino acid sequence rather than “the” amino acid sequence is interpreted as a reference to a genus of plural amino acid sequences that includes species being any subsequence of SEQ ID NO: 1 wherein such subsequence can be as few as two consecutive amino acid residues.
	In claim 1, recitation of “producing a chiral amine or a downstream product with the chiral amine as precursor using a polypeptide” as described above is interpreted as the polypeptide requiring some functional property that allows for application to production of the chiral amine or downstream product, which includes enzymatic activity.  However, claim 1 is not interpreted as requiring the polypeptide to have any specific enzymatic activity such as transaminase activity.  It is noted that “a downstream product with the chiral amine as a precursor” is not required to be an amine compound and claim 1 does not require that a chiral amine product actually be produced since “a downstream product with the chiral amine as a precursor” is recited in the alternative as part of a Markush group.  It is further noted that “a downstream product with the chiral amine as a precursor” encompasses a very broad genus of products including, for example, products formed by combustion of the precursor chiral amine.  Nevertheless, as noted, the recited polypeptide is understood as requiring some activity that contributes to the formation of a chiral amine or “a downstream product with the chiral amine as a precursor” as recited.
	Claim 7 recites a chiral amine producing strain expressing the polypeptide with a structure as described above.  However, here the polypeptide does not appear to require any activity whatsoever since the recited “producing strain” has the functionality of producing a chiral amine and not the polypeptide.  That is, a strain with or without the recited polypeptide can be a “chiral amine producing strain” since the polypeptide is not recited to require any role in producing a chiral amine nor having any other activity.
	Similar to claim 7, claim 9 recites a method for constructing a chiral amine producing stain by modification to comprise an expression vector expressing the polypeptide with a structure as described above.   Claim 9 recites “modifying the strain to comprise an expression vector” where the only reasonable antecedent basis for “the strain” is “a chiral amine producing strain” as recited in the 
	Claim 10 recites “the gene,” which is considered to have antecedent basis in both “integrate a gene expressing the following polypeptide” and “an expression vector expressing the following polypeptide” since an expression vector expressing a polypeptide inherently and necessarily has a gene.  Further, it is noted that “a sequence shown in SEQ ID NO: 2” encompasses a genus of plural subsequences of SEQ ID NO: 2 that includes any two consecutive bases of SEQ ID NO: 2.

Specification
The disclosure is objected to because of the following informalities:
MPEP 2422.03(I) provides the following:
The Office strongly suggests filing the sequence listing required by 37 CFR 1.821(c) as a text file via EFS-Web. If a new application is filed via EFS-Web with an ASCII text file sequence listing that complies with the requirements of 37 CFR 1.824(a)(2) -(6)  and (b), and applicant has not filed a sequence listing in a PDF file, the text file will serve as both the paper copy required by 37 CFR 1.821(c)  and the computer readable form (CRF) required by 37 CFR 1.821(e). Note that the specification must contain a statement in a separate paragraph that incorporates by reference the material in the ASCII text file identifying the name of the ASCII text file, the date of creation, and the size of the ASCII text file in bytes. See MPEP § 2422.03(a) for additional information pertaining to EFS-Web submission of sequence listings.

The electronic file wrapper contains a Sequence Listing filed as a text file; however, the required statement indicated above cannot be found in the specification.

Appropriate correction is required.

Claim Objections
Claims 4 and 5 is objected to because of the following informalities:  
MPEP 2173.05(s) states “Where possible, claims are to be complete in themselves. Incorporation by reference to a specific figure or table "is permitted only in exceptional circumstances where there is no 
Claims 4 and 5 are objected to for lacking an appropriate conjunction between “7a” and “8a” in claim 4 and between “raw material of a chiral drug intermediate” and “sitagliptin intermediate” in claim 5.  The claims are interpreted as if “or” were recited within the list of these claims since claim 1 recites “a chiral amine” and not plural chiral amines.
Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 (all non-withdrawn claims) are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1-5, MPEP 2173.05(q) provides the following guidance:
Attempts to claim a process without setting forth any steps involved in the process generally raises an issue of indefiniteness under 35 U.S.C. 112(b)  or pre-AIA  35 U.S.C. 112, second paragraph. For example, a claim which read: "[a] process for using monoclonal antibodies of claim 4 to isolate and purify human fibroblast interferon" was held to be indefinite because it merely recites a use without any 
Claim 1 recites a process/method of using a polypeptide to produce a chiral amine or a downstream product thereof such that claim 1 sets forth a process of using a polypeptide as recited to produce such chiral amine or downstream product without setting forth any active, positive steps delimiting how this use is actually practiced.  That is, claim 1 is analogous to the claim described discussed in MPEP 2173.05(q) where a “using” step is recited stating that a product such as an antibody (which is also a polypeptide) is used to achieve an outcome such as isolating fibroblast interferon without stating how such outcome is achieved; for example, by stating what such antibody is contacted with or operates upon.  Here, claim 1 fails to recite any substrate or material upon which the recited polypeptide acts or any other specific application of the polypeptide such that claim 1 fails to recite any active, positive steps delimiting how the polypeptide is used to produce a chiral amine or downstream product such that claim 1 attempts to claim a process without setting forth any steps involved in the process that raises an issued of indefiniteness under 35 U.S.C. 112(b) in a manner analogous to the claim at issue in Ex parte Erlich as discussed in MPEP 2173.05(q).
Regarding claims 1-10, MPEP 2173.05(c) provides the following guidance:
Use of a narrow numerical range that falls within a broader range in the same claim may render the claim indefinite when the boundaries of the claim are not discernible. Description of examples and preferences is properly set forth in the specification rather than in a single claim. A narrower range or preferred embodiment may also be set forth in another independent claim or in a dependent claim. If stated in a single claim, examples and preferences lead to confusion over the intended scope of the claim. In those instances where it is not clear whether the claimed narrower range is a limitation, a rejection under 35 U.S.C. 112(b)  or pre-AIA  35 U.S.C. 112, second paragraph should be made. The Examiner should analyze whether the metes and bounds of the claim are clearly set forth. Examples of claim language which have been held to be indefinite are (A) "a temperature of between 45 and 78 degrees Celsius, preferably between 50 and 60 degrees Celsius"; and (B) "a predetermined quantity, for example, the maximum capacity."
MPEP 2173.05(d) provides the following guidance:

A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claims 1, 6, 7 and 9 recites the broad recitation “one or more”, and the claim also recites “preferably 1-20, more preferably 1-15, more preferably 1-10, more preferably 1-3, and most preferably one amino acid residue(s)” which are the narrower statements of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Further, in the present instance, claim 10 recites the broad recitation at least 70%, and the claim also recites “preferably at least 75%, 80%, 85%, 90%, more preferably at least 95%, 96%, 97%, 98%, 99% sequence identity which is the narrower statement of the range/limitation which are the narrower statements of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Regarding claim 5, claims 5 recites several claim features in parenthesis as follows: sitagliptin (compound 5a), raw material of a chiral acid resolving agent or a chiral drug intermediate (compound 1a), dolutegravir intermediate (compound 3a), raw material of a chiral drug intermediate (compound 2a, compound 4a), sitagliptin intermediate (compound 6a, compound 7a, and compound 8a).
“If the language of the claim is such that a person of ordinary skill in the art could not interpret the metes and bounds of the claim so as to understand how to avoid infringement, a rejection of the claim under 35 U.S.C. 112(b)  or pre-AIA  35 U.S.C. 112, second paragraph, is appropriate.” MPEP 2173.02(II). compound 1a)” it is unclear if 1) a raw material of a chiral acid resolving agent or a chiral drug intermediate must be compound 1a or 2) if a raw material of a chiral acid resolving agent or a chiral drug intermediate is a genus that includes other compounds other than compound 1a. Similarly, for example, it is not clear if recitation of “sitagliptin intermediate (compound 6a, compound 7a, and compound 8a)” is 1) limited to only compounds 6a, 7a and 8a or 2) is a broader genus of sitagliptin intermediates that include compounds other than compounds 6a, 7a and 8a.  Since the scope of claim 5 is subject to more than one possible reasonable interpretation of scope, the language of the claim is such that a person of ordinary skill in the art could not interpret the metes and bounds of the claim so as to understand how to avoid infringement.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 2 and 4-6 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

“A written description of an invention involving a chemical genus, like a description of a chemical species, 'requires a precise definition, such as by structure, formula, [or] chemical name,' of the claimed subject matter sufficient to distinguish it from other materials." Fiers, 984 F.2d at 1171, 25 USPQ2d 1601; In re Smythe, 480 F.2d 1376, 1383, 178 USPQ 279, 284985 (CCPA 1973) (“In other cases, particularly but not necessarily, chemical cases, where there is unpredictability in performance of certain species or subcombinations other than those specifically enumerated, one skilled in the art may be found not to have been placed in possession of a genus.”).  Regents of the University of California v. Eli Lilly & Co., 119, F.3d 1559, 1568, 43 USPQ2d 1398, 1405 (Fed. Cir. 1997).
MPEP § 2163 further states that if a biomolecule is described only by a functional characteristic, without any disclosed correlation between function and structure of the biomolecule, it is "not sufficient characteristic for written description purposes, even when accompanied by a method of obtaining the claimed biomolecule.”
“The written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice  . . ., reduction to drawings . . ., or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus.”  MPEP 2163.
Furthermore, a “‘representative number of species’ means that the species which are adequately described are representative of the entire genus. Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus. The disclosure of only one species encompassed within a genus adequately describes a claim directed to that genus only if the disclosure ‘indicates that the patentee has invented species sufficient to constitute the gen[us].’ See Enzo Biochem, 323 F.3d at 966, 63 USPQ2d at 1615; Noelle v. Lederman, 355 F.3d 1343, 1350, 69 USPQ2d 1508, 1514 (Fed. Cir. 2004) (Fed. Cir. 2004) (‘[A] patentee of a biotechnological 
The “Claim Interpretation” section above is incorporated by reference.  Again, claims 1 and 6 recite a genus of polypeptides including species being any subsequence of SEQ ID NO: 1 wherein such subsequence can be as few as two consecutive amino acid residues.  Further, such genus of polypeptides requires some functionality to contribute to producing a chiral amine or a downstream product with the chiral amine as precursor wherein such downstream product is not required to be an amine compound nor to have any specific structural features. However, since paragraph (b1) of claims 1 and 6 recite one or more substitutions, deletions or additions to “an amino acid sequence shown in SEQ ID NO: 1” it appears that the recited genus of polypeptides includes amino acid sequence sharing no sequence identity to SEQ ID NO: 1.  However, the analysis below will focus on polypeptides having a sequence of at least two amino acid residues of SEQ ID NO: 1.   
	The specification describes a single polypeptide species having SEQ ID NO: 1 and transaminase activity.  The specification contains no overt discussion or other guidance regarding identifying other polypeptides requiring only two consecutive amino acids of SEQ ID NO: 1 that have transaminase activity and other activities that can be applied to producing “a downstream product with the chiral amine as precursor.”  That is, the genus of polypeptides recited is not required to have structure or sequence from SEQ ID NO: 1 that is sufficient for transaminase activity and other activities that can be applied to producing “a downstream product with the chiral amine as precursor” wherein any polypeptide comprising at least two amino acid sequences from SEQ ID NO: 1 and any other additional amino acid sequence is a member of the recited genus of polypeptides provided that functionality to contribute to production of a or “a downstream product with the chiral amine as precursor” is also present wherein such functionalities is not limited to transaminase activity.  
The ordinarily skilled artisan would readily understand that the large majority of polypeptides requiring only two consecutive amino acid sequence from SEQ ID NO: 1 will not have any identifiable functionality nevertheless functionality to contribute to the produce of a chiral amine or “a downstream product with the chiral amine as precursor” including activities other than transaminase activity.  “The written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice  . . ., reduction to drawings . . ., or by disclosure of relevant, identifying characteristics.” “A patentee will not be deemed to have invented species sufficient to constitute the genus by virtue of having disclosed a single species when … the evidence indicates ordinary artisans could not predict the operability in the invention of any species other than the one disclosed.”  Here, the ordinarily skilled artisan is unable based upon the written description of the specification to identify or predict a representative number of species “sufficient to constitute the genus” of polypeptides recited in claim 1 as discussed and described above.  As discussed, the recited genus of polypeptides is any polypeptide having any functionality to contribute to the production of a chiral amine or “a downstream with product the chiral amine as precursor” having any two consecutive amino acid residues of SEQ ID NO: 2 wherein the remaining structure or amino acid sequence of such polypeptides is not required to having any identity to SEQ ID NO: 1.  Possession of the recited genus of polypeptides requires some reasonable ability to predict functional species (i.e. specific species having the necessary activity to contribute to production of a chiral amine or downstream product as recited) retaining the minimal amount of structure from SEQ ID NO: 1 that is sufficient for such functionality including species having non-transaminase activities not possessed by the full-length sequence of SEQ ID NO: 1.  The specification provides no guidance to identify members of the recited genus other than SEQ ID NO: 1 and those sequences having a significant degree of identity to SEQ ID NO: 1 and having transaminase activity.  Stated in other words, the specification does not disclose a representative number of a species of the recited genus of polypeptides nor relevant, identifying characteristics shared by member species of the recited genus of polypeptides, wherein a representative number of species or a description of relevant, identifying characteristics would demonstrate the minimum structure/sequence 
For these reasons, there is lack of guidance in the specification to provides a written description for species representative of the board scope of the clamed genus of polypeptides recited in claim 1 other than those specifically enumerated such that one skilled in the art at the time of filing is found not to have been placed in possession of the recited genus of polypeptides outlined above.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-2 and 4-10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hoehne et al. (U.S. 2012/0156706 A1) as evidenced by Umbarger (Amino acid biosynthesis and its regulation, Ann. Rev. Biochem. 47 (1978): 533-606).
Hoehne et al., abstract, disclose:
The present invention relates to processes for the screening, preparation and characterization of (R)-selective ω-transaminases [i.e. a stereospecific transaminase], to transaminases obtained thereby and their uses in various transamination processes.
	Hoehne et al., paras. [0187]-[0188], disclose the following:
containing pyridoxal-5′-phosphate PLP monohydrate (1 mM) and NAD+ (1 mM) in 1.5 ml Eppendorf tubes.

    PNG
    media_image1.png
    255
    331
    media_image1.png
    Greyscale

The reaction mixture contained 50 mM ketone [which is prochiral], L-alanine (5 equiv., 250 mM), lactate dehydrogenase from bovine heart (90 U), glucose (150 mM) and glucose dehydrogenase (15 U). ω-TA from Aspergillus terreus, Mesorhizobium loti and Mycobacterium vanbaalenii (entry 1, 11 and 9 in Table 1) were expressed in E. coli BL21 as described above, frozen in aliquots and applied directly as whole cell biocatalysts without further purification. The conversion was measured by detection of the formed amines (1, gas chromatography (GC); 2-4, capillary electrophoresis (CE)). Chiral analysis of 2-4 was performed using CE as described above. The enantiomeric excess (% ee) value for 1 was analysed by GC. After extraction of the amine with ethyl acetate, derivatization to the trifluoroacetamide was performed by adding a 20-fold excess of trifluoroacetic acid anhydride. After purging with nitrogen to remove excess anhydride and residual trifluoroacetic acid, the derivatized compound was dissolved in ethyl acetate (50 μl) and baseline separated by using a Shimadzu GC14A that was equipped with a Heptakis-(2,3-di-O-acetyl-6-O-tert-butyldimethylsilyl)-β-cyclodextrin column (25 m×0.25 mm). The retention times were 16.0 min ((S)-1) and 16.2 min ((S)-2) at an oven temperature gradient of 80° C./10 min//20° C.//180° C./10 min. Results are given in Table 6 below.
Table 6 of Hoehne et al. show that the “MVa” stereoselective transaminase was able to produce “amine 2,” which is α-MBE (i.e. α-methylbenzyl amine) as define in the legend of Table 5, in 99% 
Hoehne et al., para. [0143], describes that Mycobacterium vanbaalenii transaminase is SEQ ID NO: 50 of Hoehne et al. as encoded by SEQ ID NO: 49 of Hoehne et al.  An alignment between recited SEQ ID NO: 1 (Qy) and SEQ ID NO: 50 (Db) of Hoehne et al. is as follows:

    PNG
    media_image2.png
    524
    751
    media_image2.png
    Greyscale

As such, SEQ ID NO: 50 of Hoehne et al. is considered to have “an amino acid sequence shown in SEQ ID NO: 1” or to be a polypeptide derived from SEQ ID NO: 1 by substitution, deletion or addition of one or more amino acid residues, or a polypeptide/transaminase having at least 70% sequence identity with recited SEQ ID NO: 1 as to meet the features directly recited in claim 2.
The preceding is considered to be a full description of a method for producing a chiral amine (e.g. (R)- α-methylbenzyl amine) (recited compound 1a) using a polypeptide/transaminase (e.g. SEQ ID NO: 50 of Hoehne et al.) that is a polypeptide having “an amino acid sequence shown in SEQ ID NO: 1” or to be a polypeptide derived from SEQ ID NO: 1 by substitution, deletion or addition of one or more amino Mycobacterium vanbaalenii transaminase) of Hoehne et al. is a stereoselective transaminase, (R)- α-methylbenzyl amine is a product chiral amine and pyruvate is a carbonyl compound formed by deamination of the alanine amino donor in a liquid reaction system. Regarding recitation of “in the presence of a prosthetic group” in claim 6, Hoehne et al., para. [0005], explains that “ω-transaminases are PLP (pyridoxal phosphate) dependent enzymes [i.e. dependent upon a prosthetic group] that catalyze amino group transfer reactions.”  Hoehne et al., paras. [0187]-[0188], as cited above explains that reactions are carried out with a buffer containing 1 mM PLP monohydrate. 
Regarding claims 7 and 9, as described Mycobacterium vanbaalenii transaminase (entry 1, 11 and 9 in Table 1) were expressed in E. coli BL21 as particularly described in para. [0180] of Hoehne et al., which meets all of the features of claim 7.  In brief, a codon optimized open reading frame encoding Mycobacterium vanbaalenii transaminase (entry 9 of Table 1) was inserted into a pGASTON expression vector and transformed into E. coli, grown in LB medium and induced by the addition of 0.2% ramose to induce expression of the transaminase which meets all of the features of claim 9 for constructing a chiral amine producing strain.  Regarding claim 8, Hoehne et al., paras. [0187]-[0188], state “expressed in E. coli BL21 as described above, frozen in aliquots and applied directly as whole cell biocatalysts without further purification.” The preceding is a description of culturing a chiral amine producing strain as recited in claim 7 under production conditions to obtain a chiral amine.  It is noted that E. coli is well known in the art as an amine producing strain that has endogenous pathways for producing several chiral amino acids including L-alanine, L-lysine, L-serine, etc.  See Umbarger reviewing endogenous chiral amino acid biosynthesis pathways of E. coli.
Regarding claim 10, as discussed, SEQ ID NO: 50 of Hoehne et al. is encoded by the nucleotide sequence of SEQ ID NO: 49 of Hoehne et al.  As shown in the alignment below, SEQ ID NO: 49 of Hoehne et al. matches 744 of 1008 (about 73% sequence identity) of recited SEQ ID NO: 2 (Qy):

    PNG
    media_image3.png
    747
    738
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    594
    728
    media_image4.png
    Greyscale


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-10 (all non-withdrawn claims) is/are rejected under 35 U.S.C. 103 as being unpatentable over Hoehne et al. (U.S. 2012/0156706 A1) as applied to claims 1-2 and 4-10 above, and further in view of GenBank, Accession No. CP006936.2, 2014, www.ncbi.nlm.gov.
As discussed above, Hoehne et al. teach a stereoselective aminotransferase from Mycobacterium vanbaalenii (SEQ ID NO: 50 of Hoehne et al.) having about 91% identity with recited SEQ ID NO: 1.  However, other aminotransferases from other species of Mycobacterium having a high degree of sequence identity are known in the prior art.  Further, Hoehne et al. is directed towards methods of preparing and identifying (R)-selective transaminases by “searching [a] biomolecule bank with the query biomolecule sequence to identify a group of first target biomolecule sequences.” Hoehne et al., claim 1.
GenBank CP006936 teach a transaminase from Mycobacterium neoaurum that is 100% identical to recited SEQ ID NO: 1 and therefore about 91% identical to SEQ ID NO: 50 of Hoehne et al.  Hoehne et al. disclose many (R)-selective transaminases (see SEQ ID NOS: 2-50 (even numbers) of Hoehne et al. and directly suggest in claim 1 of Hoehne et al. to identify other (R)-selective transaminases by searching a biomolecule database with similar sequences.  Due to 1) GenBank CP006936 identifying a transaminase from a species of the same genus as Mycobacterium vanbaalenii as taught by Hoehne et al., and 2) GenBank CP006936 identifying a transaminase having over 90% sequence identity with SEQ ID NO: 50 of Hoehne et al., the ordinarily skilled artisan at the time of filing would have reasonably considered the transaminase of GenBank CP006936 to be a (R)-selective transaminase capable of catalyzing the reactions taught by Hoehne et al. including the reactions taught in Hoehne et al., paras. [0187]-[0188].

(1) a finding that the prior art contained a device (method, product, etc.) which differed from the claimed device by the substitution of some components (step, element, etc.) with other components; 
(2) a finding that the substituted components and their functions were known in the art; 
(3) a finding that one of ordinary skill in the art could have substituted one known element for another, and the results of the substitution would have been predictable; and 
(4) whatever additional findings based on the Graham factual inquiries may be necessary, in view of the facts of the case under consideration, to explain a conclusion of obviousness.  (MPEP 2143(I)(B)).
Here, (1) Hoehne et al. teach a method meeting all of the features of claim 3 except for a transaminase having 100% identity with SEQ ID NO: 1.  (2) CP006936 teach a polypeptide having 100% identity to SEQ ID NO: 1 and described as a transaminase further having a high degree of sequence identity to SEQ ID NO: 50 of Hoehne et al. such that the ordinarily skilled artisan would have fully expected that the transaminase of GenBank CP006936 to an (R)-selective transaminase.  (3) Since Hoehne et al. is directed towards identifying and preparing transaminases identified from a biomolecule database, the ordinarily skilled artisan at the time of filing could have readily prepared the transaminase of CP006936 and applied the same to catalyze the reaction taught in Hoehne et al., paras. [0187]-[0188].  (4) No further additional findings are deemed to be necessary to explain a conclusion of obviousness.  For these reasons, at the time of filing the ordinarily skilled artisan would have been motivated to substitute the transaminase of SEQ ID NO: 50 with the transaminase taught by GenBank CP006936 having over 90% sequence identity thereto with a reasonable expectation of success that the transaminase taught by GenBank CP006936 will function as an (R)-selective transaminase to successfully catalyze the reactions taught in Hoehne et al., paras. [0187]-[0188].

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



MPEP 2106(III) directs that claims drawn to 1) a composition of matter (step 1), 2) a law of nature or a natural phenomenon or a product of nature (step 2A) and 3) lacking recitation of additional elements that make the claims directed to significantly more than a judicial exception (step 2B) are ineligible for patenting under 35 U.S.C. 101.  See MPEP 2106(III), flow chart.  Step 2A into two prongs as set forth in MPEP 2106.04(II)(A).
“If the claim includes a nature-based product that does not exhibit markedly different characteristics from its naturally occurring counterpart in its natural state, then the claim recites a "product of nature" exception, and requires further analysis in Step 2A Prong Two to determine whether the claim as a whole integrates the exception into a practical application.”  MPEP 2106.04(c).  “It is important to keep in mind that product of nature exceptions include both naturally occurring products and non-naturally occurring products that lack markedly different characteristics from any naturally occurring counterpart.”  MPEP 2106.04(b)(II).  
“The markedly different characteristics analysis is part of Step 2A Prong One, because the courts use this analysis to identify product of nature exceptions.”  MPEP 2106.04(c).  “The markedly different characteristics analysis compares the nature-based product limitation to its naturally occurring counterpart in its natural state. Markedly different characteristics can be expressed as the product’s structure, function, and/or other properties, and are evaluated based on what is recited in the claim on a case-by-case basis. If the analysis indicates that a nature-based product limitation does not exhibit markedly different characteristics, then that limitation is a product of nature exception. If the analysis indicates that a nature-based product limitation does have markedly different characteristics, then that limitation is not a product of nature exception.”  MPEP 2106.04(c)(II).
there is no need to perform the markedly different characteristics analysis because the limitation is by definition directed to a naturally occurring product and thus falls under the product of nature exception.”  MPEP 2106.04(c)(I).
Here, the claim is directed towards a composition of matter such that step 1 is yes.  
The specification, page 20, lines 5-25, explain that a nucleotide sequence encoding the polypeptide of recited SEQ ID NO: 1 was amplified by PCT from “genomic DNA” from Mycobacterium neoaurum NRRL B-3805, which is understood to be a naturally-occurring microorganism.  As such, a naturally-occurring Mycobacterium neoaurum NRRL B-3805 is a strain that expresses the polypeptide having recited SEQ ID NO: 1.  Regarding the specific statement of a “chiral amine producing strain,” it is well understood in the art that bacteria have the ability to produce all, or at least most, of the proteogenic amino acids that includes chiral amines such as L-alanine, L-phenylalanine, L-cysteine, L-serine, L-threonine, etc.  This is evidenced, for example, by Xiong et al. (Improving the production of 22‑hydroxy‑23,24‑bisnorchol‑4‑ene‑3‑one from sterols in Mycobacterium neoaurum by increasing cell permeability and modifying multiple genes, Microb. Cell Fact. 16 (2017): 89) that reports culture of a M. neoaurum strain grown in minimal media containing NH4NO3 as a nitrogen source but no preformed amino acids or other nitrogen-containing compounds.  Xiong et al., page 7, right column, and Fig. 2.  As such, the ordinarily skilled artisan at the time of filing would recognize that strains of Mycobacterium neoaurum are understood to grow in media lacking preformed amino acids and therefore are strains that produce chiral amines in the form of amino acids needed for protein synthesis and cellular growth.  
Since the genus of claim 7 includes a naturally-occurring microorganisms, for step 2A, prong 1, “there is no need to perform the markedly different characteristics analysis because the limitation is by definition directed to a naturally occurring product and thus falls under the product of nature exception.”  
Regarding, step 2A, prong 2, “Prong Two asks does the claim recite additional elements that integrate the judicial exception into a practical application? In Prong Two, examiners evaluate whether the claim as a whole integrates the exception into a practical application of that exception.”  MPEP 2106(II)(A)(2).  “Examiners evaluate integration into a practical application by: (1) identifying whether there are any additional elements recited in the claim beyond the judicial exception(s); and (2) evaluating 
In claims 7 there are no additional elements recited other than the judicial exception of a naturally-occurring microorganism that is a natural product. 
Regarding Step 2B for claims 1-4 and 9, “Step 2B asks: Does the claim recite additional elements that amount to significantly more than the judicial exception”?  MPEP 2106.05(II).  Here, claim 7 does not recite any additional elements other than the judicial exception of a naturally-occurring microorganism that is a natural product.
The claim is directed towards ineligible subject matter for the reasons stated.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TODD M EPSTEIN whose telephone number is (571)272-5141.  The examiner can normally be reached on Mon-Fri 9:00a-5:30p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Mondesi can be reached on (408) 918-7584.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TODD M EPSTEIN/Examiner, Art Unit 1652